Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NON-FINAL OFFICE ACTION
This Office Action addresses U.S. Patent Application No. 16/905,443, which is filed as a continuation-in-part of reissue U.S. Patent Application No. 16/837,340 (hereinafter, the '340 application), which is a reissue of U.S. Patent Application No. 15/838,513 (hereinafter, the '513 application), entitled “STORAGE DEVICE AND METHOD OF OPERATING THE SAME”, which issued as U.S. Patent No. 10,282,271, (hereinafter, the '271 patent).  
Claims 1-18 are pending.  

PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

DRAWING OBJECTIONS
 	The drawings are objected to because of the following informalities:  
Applicant has submitted replacement sheets that are not in accordance with 37 CFR 1.84(q), which states, “Lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated. Lead lines must not cross each other. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake. Lead lines must be executed in the same way as lines in the drawing.”
For example, none of Figure 2, element 210; Figure 6, element 100; Figure 7,  element 110; Figure 8, element BLK1; Figure 9, element BLK1’; or Figure 10, element 1000 indicate a surface or a cross section on which they are placed.  Thus, each of these elements require lead lines.
Figure 10, area 1200, includes a blank box which is neither identified in the drawing nor in the specification. 
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Each amended drawing should be labeled “Amended”, for example:
FIG. 1
(Amended)

Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 	Note 37 CFR 1.173 for reissue drawing amendments.  Note also MPEP 1413.

SPECIFICATION
 	The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, such as “MEMORY CONTROLLER, STORAGE DEVICE AND METHOD FOR ADJUSTING A DATA INPUT/OUTPUT SPEED OF THE CONTROLLER BASED ON INTERNAL AND EXTERNAL TEMPERATURE INFORMATION”.
Paragraphs [00140] and [00156] of the specification note “any one (BLK1) of the memory blocks BLK1 to BLKz of FIG. 7”.  However BLK1 may only reference BLK1 of Figure 7. Note 37 CFR 1.84(p)(4), “the same reference character must never be used to designate different parts.”
 	Appropriate correction is required.


PRIORITY AND APPLICATION STATUS
The present application is a continuation-in-part application of the '340 application, but not a continuation reissue application.  Accordingly, the present application is entitled to only a priority date of the '340 application, which was filed on April 1, 2020.
In accordance with MPEP 1451, the mere fact that the application purports to be a continuation or divisional of a parent reissue application does not make it a reissue application itself, since it is possible to file a 35 U.S.C. 111(a) continuing application of a reissue application.  See In re Bauman, 683 F.2d 405, 409, 214 USPQ 585, 589 (CCPA 1982) (a patentee may file a regular continuation of a reissue application that obtains the benefit of the reissue application’s filing date).  
Indeed, to be considered a continuation reissue application, there must be an identification, on filing, that the application is a continuation reissue application, as opposed to a continuation of a reissue application (i.e., a Bauman-type continuation application).  In general, a continuation application of a reissue application is a Bauman-type application where there are no indicia that a continuing reissue application is being filed.  Indicia that a continuing reissue application is being filed are: 
(1) 	A 37 C.F.R. 1.175 reissue oath/declaration, which is not merely a copy of the parent’s reissue oath/declaration. 

(2)	A specification and/or claims in proper double column reissue format per 37 C.F.R. 1.173. 

(3)	Amendments in proper format per 37 C.F.R. 1.173. 

(4)	A 37 C.F.R. 3.73 statement of assignee ownership and consent by assignee. 

(5)	A correct transmittal letter identifying the application as a reissue filing under 35 U.S.C. 251.  It is recommended that Form PTO/AIA /50 be used. 

(6)	An identification of the application as being “a reissue continuation of application number [the parent reissue application]” or “a continuation and reissue of application number [the parent reissue application]” or equivalent language, rather than being “a continuation of reissue application number [the parent reissue application].”

Regarding factor (1), the declaration filed on June 18, 2020 under 37 CFT 1.63 does not include any indicia unique to a reissue declaration.  
Regarding factor (2), neither the specification nor the claims were filed in double column format as required by 37 C.F.R. 1.173 for a reissue application, rather both the specification and claims were filed in single column format as in regular utility continuation applications.
Regarding factor (3), no amendment was filed in accordance with 37 C.F.R. 1.173.  Rather, the claims were presented as original claims, amended claims, and/or new claims in the manner that they would be presented in a regular utility continuation application. 
Regarding factor (4), no consent of the assignee has been filed.
Regarding factor (5), no transmittal identifying the application as a reissue has been filed.
Regarding factor (6), in the Application Data Sheet filed June 18, 2020 (p. 3), the present application was explicitly referred to as a “Continuation in part of” the parent reissue application, not as a continuation reissue application.  
There is further evidence that this application was filed as a Bauman-type continuation, and not a reissue continuation.  For example, Applicant explicitly paid the regular utility application examination fee under 37 C.F.R. 1.16(o), and not the higher reissue application examination fee required by 37 C.F.R. 1.16(r).  See Electronic Patent Application Fee Transmittal, filed June 18, 2020 (WFEE in the Image File Wrapper), referring to “Utility” filing, search, and examination fees. 
As demonstrated above, the present application was not filed with any indicia of a continuation reissue application.  The present application is filed as a continuation of the 14/516,533 application, i.e., a Bauman-type continuation application.  Consequently, this application:
(a)	Was/is processed as a 35 U.S.C. 111(a) continuation application of a reissue application.  
(b)	Will be examined as a Bauman-type continuation application, i.e., a 35 U.S.C. 111(a) continuation application of a reissue application.
As held by Bauman, a Bauman-type continuation application:
(a)	Receives the benefit of the actual filing date of the parent reissue application under 35 U.S.C. 120.
(b)	Does NOT receive the benefit of the filing date of the patent sought to be reissued by the parent reissue application because the copendency requirement of 35 U.S.C. 120 is not met.  Furthermore, 35 U.S.C. 100(i)(2) is not applicable to the present application.

Note: 	The patent sought to be reissued by the parent reissue application would available as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the Bauman-type continuation application in cases where the parent reissue application was filed more than one year after the grant date of the patent.  
In the present case, the effective filing date of the instant Bauman-type continuation application is April 1, 2020, i.e., the filing date of the parent reissue '340 application.  Since the parent reissue application was filed less than one year after the May 7, 2019 grant date of U.S. Patent No. 10,282,271, the patent does not qualify as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the Bauman-type continuation application.  However, the '271 patent cites Korean Patent Application Publication No. 10-2017-0067027, filed May 30, 2017, as a priority document.  
Since the parent reissue application was filed more than one year after the May 30, 2017 publication date of Korean Patent Application Publication No. 10-2017-0067027, the priority document does quality as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the instant Bauman-type continuing application.

Application Data Sheet and Priority
The Application Data Sheet (ADS) filed on June 18, 2020 is defective for the following reasons:
The “Domestic Benefit Information” section attempts to claim domestic priority to U.S. Application No. 15/838,513.  For the reasons discussed above, this priority claim is not proper because the priority chain was broken due to the lack of co-pendency with the '513 application.  
The “Foreign Priority Information” section attempts to claim foreign priority to Korean Patent Application Publication No. 10-2017-0067027.  For the reasons discussed above, this priority claim is not proper because the priority chain was broken due to the lack of co-pendency with the '513 application, and thus with its corresponding priority document.  
Correction of the ADS is required in response to this Office Action.  The correction of the ADS should be accompanied by a Request for a Corrected Filing Receipt.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
An application may include one or more claim limitations that use the words “means for” and also limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Three Prong Analysis
To invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a claimed phrase must meet the three prong analysis as set forth in MPEP § 2181, subsection I.
	(A)	Regarding Prong (A), the MPEP states:
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....

	The claim limitations listed below do not use the language "means" or "step".  However, each of these is found to be a generic placeholder. 
memory controller 
flash translation layer block 
buffer memory 
internal temperature sensing unit 
performance adjustment unit 
correction value generation unit 
performance adjustment determination unit 
correction value update control unit 
throttling signal 
external temperature sensing unit 
update enable signal 

Thus, these limitations meet Prong (A) of the analysis.
(B)	Regarding Prong (B), the MPEP states:

the term "means" or "step" or the generic placeholder is modified by
functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"...

The claim limitations listed below may be modified by functional language, as shown.  
memory controller (“for controlling” / “configured to”)
flash translation layer block (“configured to”)
buffer memory (“configured to”)
internal temperature sensing unit (“configured to”)
performance adjustment unit (“configured to”)
correction value generation unit (“configured to”)
performance adjustment determination unit (“configured to”)
correction value update control unit (“configured to”)
throttling signal (“for activating”)
external temperature sensing unit (“configured to”)
update enable signal (‘for updating”)

 	The limitations which have been marked “not modified by functional language” do not meet Prong (B) and will not be further considered in this analysis.  Each of the other limitations meet Prong (B) of the analysis and must be considered in the following step.
(C)	Regarding Prong (C), the MPEP states:

the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

With regard to where the limitations may be found in the disclosure:
memory controller (note the memory controller 200, which has a performance adjustment unit 210 and an internal temperature sensing unit 220)
flash translation layer block (note Figure 10, controller 1100 and paragraph [00169])
buffer memory (note, e.g., Figure 14, memory buffer 1420)
internal temperature sensing unit (internal temperature sensing unit 220)
performance adjustment unit (performance adjustment unit 210)
correction value generation unit (correction value generation unit 211)
performance adjustment determination unit (performance adjustment determination unit 212)
correction value update control unit (correction value update control unit 213)
throttling signal (throttling signal - throttling_EN)
external temperature sensing unit (external temperature sensing unit 140)
update enable signal (update signal - update_EN)


Each of the above limitations finds support in the disclosure.  Thus, the limitations listed above do not meet Prong (C) of the analysis and thus do not invoke 35 U.S.C. § 112, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/837,340 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation of the '340 application is either taught or suggested by the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Note the following side-by-side comparison of the independent claims:
U.S. Application No. 16/837,340
U.S. Application No. 16/905,443
1. A memory controller for controlling a memory device, the memory controller comprising:
   an internal temperature sensor configured to generate an internal temperature information by sensing a temperature of the memory controller; and
   a performance adjuster configured to receive an external temperature information from an external temperature sensing unit, and controlling data input/output speed of the memory controller using the internal temperature information and the external temperature information,
   wherein the external temperature information represents a temperature of the memory device.
 1. A memory controller for controlling a memory device, the memory
controller comprising:
   a flash translation layer block configured to receive data from a host
and to convert a logic address into a physical address to store address
information, during a write operation;
   a buffer memory configured to include a first buffer and a second buffer;
   an internal temperature sensing unit configured to generate an internal temperature information by sensing a temperature of the memory controller; and
   a performance adjustment unit configured to receive an external
temperature information from an external temperature sensing unit, and to control the flash translation layer block to store data in only one of the first and second buffer in a fast write mode based on the internal temperature information and the external temperature information,
   wherein the external temperature information represents a temperature of the memory device.
12. A storage device comprising:
   a plurality of memory devices;
   an external temperature sensor configured to generate an external temperature information by sensing a temperature of the respective memory device; and
   a memory controller configured to:
      control the plurality of memory devices, and control data input/output speed of the memory controller using internal temperature information and
the external temperature information,
      wherein the internal temperature information represents a temperature of the memory controller.
12. A storage device comprising:
   a plurality of memory devices;
   an external temperature sensing unit configured to generate an external temperature information by sensing a temperature of the respective memory device; and
   a buffer memory configured to include a first buffer and a second buffer;
   a memory controller configured to:
   control the plurality of memory devices,
   receive data from a host,
   convert a logic address into a physical address to store address information, during a write operation, and
   control the buffer memory to store data in only one of the first and second buffer in a fast write mode based on internal temperature information and the external temperature information
   wherein the internal temperature information represents a temperature of the memory controller.
15. A method of operating a storage device, the storage device including a plurality of memory devices and a memory controller for controlling the memory devices, the method comprising:
   obtaining, when a write request for the plurality of memory devices is inputted, internal temperature information representing a temperature of the memory controller;
   generating, when the storage device boots, a correction value based on the internal temperature information and an external temperature information representing a temperature of
the respective memory devices;
   generating adjusted temperature information by applying the correction value to the internal temperature information;
   adjusting data input/output speed of the memory controller using the adjusted temperature information and pre-stored critical temperature information; and
   updating the correction value in response to an update enable signal which is generated when a number of erase-write cycles (EW cycles) of the memory device exceeds a threshold number.
See Claim 12 above.

17. The storage device according to claim 12, wherein the memory controller includes:
   a correction value generation unit configured to generate a correction value based on the internal and external temperature information;
   a performance adjustment determination unit configured to generate
an adjusted temperature information, in which the correction value is applied to the internal temperature information, to compare the adjusted temperature information with pre-stored critical temperature information and then to determine whether to adjust an operational performance of the memory controller based on a result of the comparing; and
   a correction value update control unit configured to generate an update enable signal for updating the correction value, and to output the update enable signal when a number of erase-write cycles (EW cycles) of the memory device exceeds a threshold number.


For dependent claims 2-11 and 18-20 of the '340 application, note claims 2-11 of the present application.
For dependent claims 13 and 14 of the '340 application, note claims 13-18 of the present application.
For dependent claims 16 and 17 of the '340 application, note claims 17-18 of the present application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Shin, et al., Korean Patent Application Publication No. 10-2017-0067027 (hereinafter “Shin”), filed May 30, 2017 and published October, 2017.  
[Note: a machine translation provided by the Korean Intellectual Property Office is attached for reference purposes only.]
Regarding claims 1-18, Shin presents an essentially identical disclosure as the present application, but was published more than one year prior to the effective filing date of the present application.  Thus, Shin clearly anticipates claims 1-18 of the present application. 

PRIOR ART
In addition to the prior art cited in the rejections above, several prior art references of record that appear relevant to the present claims.  These include: 
Lee, U.S. Patent No. 9,013,932
Fai, U.S. Patent Application No. 2012/0224425
Rajan, U.S. Patent Application Publication No. 2014/0192583
Kim, U.S. Patent Application Publication No. 2015/0301744
Janzen, U.S. Patent Application Publication No. 2009/0052268
Kim, U.S. Patent Application No. 2008/0297228
Jeong, U.S. Patent Application No. 2008/0106321
Jeong, U.S. Patent No. 8,140,293
Herbert, U.S. Patent Application No. 2007/0019489
Menczigar, U.S. Patent Application No. 2004/0057325
 	Because of their particular relevance to the claims, it is recommended that applicant consider each of these references before formulating any response to this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B. James Peikari whose telephone number is (571)272-4185.  The examiner can normally be reached on M-F 8:30am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner, Art Unit 3992


Conferees:

/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992